Citation Nr: 0019048	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-17 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDING OF FACT

There is competent evidence of a current disability related 
to the veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for sinusitis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell 
v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records show that he was 
hospitalized from January to May 1968 for an eye injury.  
During this hospitalization, an x-ray revealed asymptomatic 
clouding of the maxillary sinuses.  The veteran was referred 
for an ear, nose, and throat consultation to evaluate his 
sinuses.  Bilateral sinusitis was treated and improved.  The 
remainder of the service medical records, including the 
retirement examination of August 1969, were negative for 
findings or diagnoses related to sinusitis.  The veteran was 
treated on several occasions for tonsillitis.

Records from Reynolds Army Community Hospital include an 
examination in October 1981 that made no relevant findings 
but noted a history of post-nasal drip.  In December 1983, 
the veteran presented with symptoms of acute sinusitis and 
laryngitis and was diagnosed with acute laryngitis.  The 
veteran was assessed with bronchitis and allergic rhinitis in 
May 1995, and entries in June and November 1996 noted a 
history of rhinitis, controlled.

In April 1998, the veteran submitted lay statements from four 
fellow servicemen.  They claimed that they knew the veteran 
since the 1960's, that he had sinus problems since that time, 
and that they saw him purchase nonprescription sinus 
medication.

VA outpatient records show that the veteran complained of 
sinus drainage in January 1998.  Examination showed boggy and 
red nostrils, with a polyp of the left nostril.  He was noted 
to be positive for allergies.  Copies of VA prescriptions 
dated March 1998 identify treatment for allergies and to 
clear phlegm from the sinuses and chest.

The veteran was afforded personal hearings before an RO 
hearing officer and the undersigned Member of the Board in 
April 1998 and June 2000 respectively.  The veteran testified 
that he was diagnosed with sinusitis in 1968 while on active 
duty and that he thereafter took nonprescription medication 
for this condition.  He did not seek further medical care in 
service.  Following service, he was given Dimetapp from the 
Army Hospital and sinus medicine from the VA Medical Center.  
He claimed that he had continuous symptoms and believed that 
his condition was chronic.

Based upon the aforementioned evidence, the Board finds that 
the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.

The veteran was diagnosed with sinusitis in service and he 
has continued to receive treatment for symptomatology 
including sinus drainage.  The veteran has stated that he has 
self-medicated his sinusitis for many years, and he has 
submitted lay statements in support of this contention.  The 
statements of the veteran and his fellow servicemen are 
accepted as true for the purpose of determining whether a 
well-grounded claim has been submitted.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  Clearly, the lay testimony is 
competent insofar as it shows upper respiratory symptoms over 
the years since discharge in 1979.  Thus, the Board finds 
that the elements for a well-grounded claim have been met.  
However, while the veteran's claim for service connection is 
found to be well grounded, further evidentiary development is 
necessary in order to properly adjudicate the case.  Such 
development will be addressed in the Remand portion of this 
decision.


ORDER

The veteran's claim for service connection for sinusitis is 
well grounded, and to this extent only, the appeal is 
granted.



REMAND

Because the Board has determined that the veteran's claim of 
entitlement to service connection for sinusitis is well 
grounded, a duty to assist the veteran in the development of 
his claim is mandated by 38 U.S.C.A. § 5107(a) (West 1991).  
A review of the record discloses that additional action by 
the RO is necessary in order to comply with this duty and 
before the Board may proceed with appellate review.

Based upon the aforementioned evidence of record, the Board 
observes that it remains unclear whether the veteran is 
currently diagnosed with sinusitis.  The veteran apparently 
receives treatment and medication for symptomatology that he 
believes to be sinusitis.  However, various medical providers 
have diagnosed him with tonsillitis, rhinitis, laryngitis, 
bronchitis, and allergies.  The Board finds that it would be 
helpful for the veteran to undergo a VA medical examination 
to ascertain whether based on his history and current 
findings he has sinusitis and whether symptomatology is 
related to the sinusitis diagnosed in service.  

Finally, the Board notes that the veteran has indicated that 
he receives ongoing treatment at the VA Medical Center.  
However, the claims file does not contain any VA clinical 
records subsequent to 1998.  The RO should obtain and 
associate with the claims file all VA records not yet 
acquired.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain and associate 
with the claims file any records relative 
to outpatient treatment the veteran has 
received since April 1998 for upper 
respiratory symptomatology at the VA 
medical facility, Ft. Sill, Oklahoma.

2. Thereafter, the RO should schedule the 
veteran for a  medical examination to 
determine whether he has chronic 
sinusitis.  The examiner must be provided 
with the veteran's claims file, and the 
examiner is requested to review the 
records   Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is to offer an opinion as to 
whether it is at least as likely as not 
that any current disability is related to 
the sinusitis or the upper respiratory 
symptomatology the veteran had during 
service.  The opinion must be supported 
by a written rationale, and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.

3. When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time within which to respond before the 
record is returned to the Board for 
further review.




The purpose of this REMAND is to obtain additional 
developmentat to current diagnosis (es) and nexus (its link 
to service).  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

